AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT
     AMENDMENT NO. 1, dated as of January 22, 2010 (this “Amendment”), among RHI
Entertainment, LLC (the “Borrower”), its subsidiaries party to the Credit
Agreement described below as Guarantors (the “Guarantors”, and together with the
Borrower, the “Credit Parties”), RHI Entertainment Holdings II, LLC (the
“Parent”), the Lenders signatory hereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Agent”) and as
Issuing Bank to the FORBEARANCE AGREEMENT described below.
     WHEREAS, the Borrower, the Guarantors, the Parent, the Lenders from time to
time party thereto (the “Lenders”) and the Agent are parties to a Credit,
Security, Guaranty and Pledge Agreement, dated as of January 12, 2006, as
amended and restated on April 13, 2007 (as the same may have been or may from
time to time be further amended, restated, supplemented or modified from time to
time, the “Credit Agreement”).
     WHEREAS, on December 23, 2009, the Borrower terminated certain specified
Swap Agreements, which constitute “Obligations” under the Credit Agreement,
pursuant to arrangements with the Lenders counter-party thereto (each, a “Lender
Counterparty”).
     WHEREAS, the Borrower, the Guarantors, the Parent, the Agent, the Lenders
constituting the Required Lenders under the Credit Agreement and the Lender
Counterparties have entered into that certain Forbearance Agreement dated as of
December 23, 2009 (as amended, restated, supplemented or modified from time to
time, including (upon satisfaction of the conditions precedent set forth herein)
via this Amendment, the “Forbearance Agreement”).
     WHEREAS, pursuant to the Forbearance Agreement, among other things, the
Agent, the Required Lenders and the Lender Counterparties agreed to forbear from
exercising remedies with respect to, and to temporary waivers with respect to,
certain “Specified Defaults” through the end of a “Forbearance Period” with a
stated expiration date of 5:00 p.m. (New York City time) on January 22, 2010.
     WHEREAS, the Agent, the Required Lenders and the Lender Counterparties are
willing to agree, subject to the terms and conditions of this Amendment, to
provide for an extension of the scheduled termination of the forbearances and
temporary waivers provided in the Forbearance Agreement.
     WHEREAS, in order to induce the Agent, the Required Lenders and the Lender
Counterparties to agree to such extension, the Credit Parties have agreed to
make certain acknowledgments and enter into certain agreements as hereinafter
set forth.
     ACCORDINGLY, the parties hereby agree as follows:
     1. Defined Terms. All capitalized terms not otherwise defined herein are
used as defined in the Forbearance Agreement or the Credit Agreement, as
applicable.

 



--------------------------------------------------------------------------------



 



     2. Acknowledgment of Events of Default. The Credit Parties acknowledge and
agree that the following Events of Default exist under the Credit Agreement:
(A) an Event of Default arising under Sections 2.10(e) and 7(b) of the Credit
Agreement as a result of a Borrowing Base overadvance and (B) an Event of
Default under Section 7(c) of the Credit Agreement as a result of Borrower’s
failure to pay the Termination Amounts and interest thereon.
     3. Amendments to Forbearance Agreement.
          (a) The definition of the following term appearing in the Forbearance
Agreement is hereby amended and restated in its entirety:
“Stated Expiration Date” shall mean 5:00 p.m. (New York City time) on
February 26, 2010.
          (b) Section 6(c)(vii) of the Forbearance Agreement is hereby replaced
in its entirety with the following:
“(vii) that the Credit Parties will during the Forbearance Period limit their
cash disbursements to those that are materially consistent with the payments set
forth on the 13-week cash flow schedule the cover page of which is marked as
“RHI Entertainment, LLC 13 Week Cash Flow Forecast January 11, 2010 — April 9,
2010” and the first page of which is marked as “13 Week Cash Flow Forecast —
January 11, 2010 — April 9, 2010 as of January 14, 2010” which was previously
presented to the Agent (such cash flow forecast, together with the back-up
provided along therewith, the “Base Cash Flow Schedule”) and amounts required to
be paid pursuant to Section 6(c)(iv) hereof; in furtherance of the foregoing,
the Credit Parties agree that during the Forbearance Period they shall not,
without the written consent of Lenders holding at least 40% of the Total
Commitments (a) make monetary payments that are not reflected in the Base Cash
Flow Schedule in an aggregate amount equal to or in excess of $500,000 for the
period commencing on the effectiveness of that certain Amendment No. 1 dated as
of January 22, 2010 to this Agreement and prior to the Stated Expiration Date,
(b) with respect to any line item or category which is reflected in the Base
Cash Flow Schedule (whether such line item or category is scheduled thereon to
receive payments prior or subsequent to the Stated Expiration Date (or both))
make payments that as of any date of determination are in excess of 110% of the
amount reflected on the Base Cash Flow Schedule as being payable with respect to
such line item or category through such date of determination, provided that,
subject always to the following clause (c): (1) this clause (b) shall not limit
the amount of payments of fees and expenses of the financial advisors and
counsel to the Agent during the Forbearance Period or (so long as the payments
are for services rendered rather than to be rendered) payments of fees and
expenses of legal counsel to the Credit Parties during the Forbearance Period
and (2) in the context of line items or categories reflected on the Base Cash
Flow Schedule of less than $50,000, the Credit Parties may pay amounts in excess
of the scheduled payments so long as (A) the total payment does not exceed
$50,000 and (B) the amounts paid with

2



--------------------------------------------------------------------------------



 



respect to such line item or category do not exceed the total amounts reflected
on the Base Cash Flow Schedule as payable with respect thereto or (c) permit
their aggregate payments as of any date of determination to exceed 110% of the
aggregate payments projected in the Base Cash Flow Schedule to be made through
such date of determination;”
          (c) Section 6(c)(viii) of the Forbearance Agreement is hereby replaced
in its entirety with the following:
“(viii) that the Credit Parties shall not permit their aggregate minimum cash
balance at any time to be less than $12,500,000.”
          (d) Section 6(c)(ix) of the Forbearance Agreement is hereby amended by
deleting the text “, and” appearing at the end of clause (1) therein and
inserting in lieu thereof a semi-colon, and by deleting clause (2) appearing
therein and inserting in lieu thereof the following clauses (2) and (3):
“(2) reports on the Credit Parties’ accounts payable as of the preceding Friday,
which reports shall show summary aging by obligee and shall be in Microsoft
Excel format and otherwise in form and substance satisfactory to the Agent and
FTI; and
(3) reports on the Credit Parties’ accounts receivable (both GAAP and
off-balance sheet, i.e., all contracted amounts) as of the preceding Friday,
which reports shall show detail by customer; which reports shall be in Microsoft
Excel format and otherwise in form and substance acceptable to the Agent and
FTI;”
          (e) Section 6(c)(xii) of the Forbearance Agreement is hereby replaced
in its entirety with the following:
“(xii) that the Credit Parties will by no later than 5:00 p.m. (New York City
time) on February 25, 2010 provide the Agent with (A) the unaudited consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end
of, and the related unaudited consolidated statements of income, stockholders’
equity and cash flows for, the month ending January 31, 2010, and for the
portion of the fiscal year through the end of such month, together with a
certificate signed by an Authorized Officer of the Borrower to the effect that
such financial statements, while not examined by independent public accountants,
reflect, in the opinion of the Borrower, all adjustments necessary to present
fairly in all material respects the financial position of the Borrower and its
Consolidated Subsidiaries as of the end of such month and the results of
operations for such month and year-to-date period then ended in conformity with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes,
(B) a reconciliation between the foregoing and the GAAP accounts receivable
aging as of January 31, 2010, (C) a detail of aggregate accounts receivable
(both GAAP and off-balance sheet, i.e., all contracted amounts) as of
January 31, 2010 which includes RHI’s detailed contracted accounts receivable

3



--------------------------------------------------------------------------------



 



as of January 31, 2010, including customer, title, due-date and identification
of each item of accounts receivable as book or non-book, (D) a reconciliation
from RHI’s January 31, 2010 book accounts receivable to RHI’s January 31, 2010
balance sheet accounts receivable and (E) a roll-forward of aggregate accounts
receivable from December 31, 2009 to January 31, 2010, which shall consist of
the total of (1) the beginning accounts receivable plus (2) receivables
generated from sales consummated during such month, minus (3) cash collections
minus (4) receivables write-offs during such month (with the materials described
in the foregoing clauses (B) through (E) to be in form and substance
satisfactory to the Agent and FTI).”
          (f) Section 6(c)(xviii) of the Forbearance Agreement is amended by
deleting the word “and” appearing after the semi-colon at the end thereof,
Section 6(c)(xix) of the Forbearance Agreement is amended by deleting the period
at the end thereof and inserting in lieu of such period the text ”; and”, and
the following Section 6(c)(xx) is hereby added at the end of Section 6(c) of the
Forbearance Agreement:
“(xx) that the Credit Parties shall, by no later than February 25, 2010,
(a) cause its Subsidiary, RHI Entertainment Ltd., to become a Credit Party by
delivering an Instrument of Assumption and Joinder and such other local law
documents as the Administrative Agent may reasonably request and (b) use its
best efforts to cause Account Control Agreements to be delivered with respect
to: the deposit account numbered 001-01150-8 maintained by the Borrower with
American Express; the deposit account numbered 30403261 maintained by RHI
Entertainment Ltd. with Barclays Bank; and the deposit account numbered
062-438-1009-6303 maintained by RHI Entertainment Australia Pty Ltd. with
Commonwealth Bank of Australia (in the case of the last account, with the
Account Control Agreement containing an embedded grant of a security interest by
RHI Entertainment Australia Pty Ltd. in favor of the Agent on in the amounts
from time to time standing in such account).”
          (g) Schedule 1 to the Forbearance Agreement, which reflects the
“Specified Defaults”, is hereby replaced in its entirety with Schedule 1 to this
Amendment.
     4. Incorporation of Terms. Upon the effectiveness of this Amendment,
(a) the forbearances contained in Section 4(a) the Forbearance Agreement (and,
in the case of the Specified Defaults listed as Items 1 and 2 appearing on
Schedule 1 to this Amendment, the temporary waivers with respect thereto
contained in Section 4(b) of the Forbearance Agreement) are hereby remade and
extended with respect to the revised schedule of Specified Defaults attached as
Schedule 1 to this Amendment during the Forbearance Period (as modified by the
amendment to the “Stated Expiration Date” set forth in this Amendment) and
(b) the reservation of rights contained in Section 5 of the Forbearance
Agreement is hereby restated and reaffirmed in all respects.
     5. Acknowledgements, Representations, Warranties, Confirmations, and
Agreements.

4



--------------------------------------------------------------------------------



 



          (a) Each Credit Party hereby represents and warrants to Agent and each
of the Lenders that:
               (i) no Defaults or Events of Defaults other than the Specified
Defaults listed on Schedule 1 hereto have occurred and are continuing as of the
date hereof or, as of the date hereof, are expected to occur prior to the Stated
Expiration Date (as such term would be modified via this Amendment);
               (ii) Schedule 2 hereto identifies each of the Credit Parties’ and
each of their Subsidiaries’ deposit accounts, lists the balances in such deposit
accounts as of January 14, 2010 and specifies whether or not an Account Control
Agreement has been delivered with respect to such deposit account;
               (iii) as of January 14, 2010, the aggregate gross value of all of
the assets of any Subsidiaries which have not become a Credit Party because of
the $250,000 threshold appearing in Section 5.21 of the Credit Agreement, is
approximately $592,000, and Schedule 3 hereto identifies the gross asset value
of such Subsidiaries on a per-Subsidiary basis.
          (b) Each Credit Party hereby covenants and agrees to continue to
comply with each of the covenants and agreements contained in Section 6(c) of
the Forbearance Agreement as the same is being modified by this Amendment.
          (c) The Administrative Agent and the Required Lenders hereby
acknowledge and agree that the provisions of Section 5.1(c) of the Credit
Agreement, which call for the delivery of monthly Borrowing Base Certificates,
are hereby indefinitely suspended and waived.
          (d) Notwithstanding the suspension and waiver set forth in the
foregoing Section 5(c), the Borrower acknowledges and agrees that (i) the Agent
shall be entitled to reinstate the requirements of Section 5.1(c) of the Credit
Agreement prospectively upon written notice to the Borrower (with the Borrower
being required to deliver Borrowing Base Certificates on such subsequent dates
as required by Section 5.1(c) as well as, within five (5) Business Days from
such reinstatement, the most recent Borrowing Base Certificate that would have
been required to be delivered prior to such reinstatement had Section 5.1(c) not
theretofore been suspended) and (ii) prior to such a reinstatement of the
requirements of Section 5.1(c) of the Credit Agreement pursuant to the foregoing
clause 5(d)(i), the Borrower will deliver, within five (5) Business Days of
receipt of a request from the Agent, the most recent Borrowing Base Certificate
that would have been required to be delivered as of the Agent’s request had
Section 5.1(c) not been suspended, and that failure to deliver such a Borrowing
Base Certificate within such five (5) Business Day period shall constitute a
Termination Event.
          (e) With respect to those certain LIBOR Loans which had Interest
Periods ending on or about December 29, 2009 but which were erroneously
continued on such date into LIBOR Loans with Interest Periods ending on or about
January 29, 2010, the Credit Parties, the Lenders and the Agent acknowledge and
agree that (i) such Loans are hereby deemed to have been converted into
Alternate Base Rate Loans on December 29, 2009, (ii) the Agent and the Borrower
shall perform accrual adjustments in good faith to effectuate the conversion of
the aforementioned Loans from LIBOR Loans to Alternate Base Rate Loans and
(iii) any Default or

5



--------------------------------------------------------------------------------



 



Event of Default arising under the Credit Agreement as a result of having
continued such LIBOR Loans until on or about January 29, 2010 is hereby waived.
Accordingly, all outstanding LIBOR Loans have, either prior to the date hereof
or in accordance with the preceding sentence, been converted to Alternate Base
Rate Loans and the next Interest Payment Date for all Loans under the Facilities
will be March 31, 2010.
          (f) Each Credit Party and the Parent hereby forever releases the
Agent, each of the Lenders and each of the Lender Counterparties from any and
all liens, claims, interests and causes of action of any kind or nature (each, a
“Claim”) that any Credit Party now has or may hereafter have against the Agent
or any of the Lenders, and hereby agrees to indemnify and hold harmless the
Agent, each of the Lenders and each of the Lender Counterparties for all Claims
that any Person may bring against the Agent or any of the Lenders that (i) arise
under or in connection with the Credit Agreement or any other Fundamental
Documents (and under any Specified Swap Agreement, as applicable) based on facts
existing on or before the date hereof or (ii) arise under or in connection with
this Amendment; provided that the Credit Parties may bring claims or causes of
action solely to enforce the provisions of the Forbearance Agreement (as
modified by this Amendment).
     6. Conditions to Effectiveness. The provisions of this Amendment shall not
become effective unless and until each of the following conditions have been
satisfied:
          (a) the Agent shall have received counterparts of this Amendment
executed by the Borrower, each Guarantor (and any entity required to join the
Credit Agreement as a Guarantor pursuant to Section 5.21 of the Credit
Agreement), the Parent, the Agent, each Lender Counterparty and the Lenders
constituting the Required Lenders;
          (b) after giving effect to this Amendment, no Event of Default or
Default (with the sole exception of (i) the Specified Defaults or (ii) any
Default or Event of Default arising solely from the inaccuracy of any
representation or warranty contained in the Credit Agreement to the extent that
any such inaccuracy exists solely because of the existence of any Specified
Default) shall have occurred and be continuing;
          (c) the representations and warranties contained in Sections 5(a) and
7 hereof shall be true and correct; and
          (d) all legal matters related to this Amendment shall be satisfactory
to Morgan, Lewis & Bockius, LLP, counsel to the Agent.
     7. Representations and Warranties. Each Credit Party represents and
warrants that before and after giving effect to this Amendment the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent (a) that any such representations and warranties
specifically relate to an earlier date and (b) to the extent that any such
representation or warranty would not be true and correct solely because of the
existence of any Specified Default described on Schedule 1 hereto).

6



--------------------------------------------------------------------------------



 



     8. Entire Agreement. This Amendment constitutes the entire agreement of the
parties concerning the subject matter hereof and supersedes any prior or
contemporaneous representations or agreements, either oral or written, not
contained herein.
     9. Further Assurances. At any time and from time to time, upon the Agent’s
request and at the sole expense of the Credit Parties, each Credit Party will
promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Agent reasonably deems necessary
to effect the purposes of this Amendment.
     10. Fundamental Documents. This Amendment shall constitute a Fundamental
Document.
     11. Full Force and Effect. Except as expressly set forth herein, this
Amendment does not constitute a waiver or a modification of any provision of the
Forbearance Agreement or the Credit Agreement or a waiver of any Event of
Default under the Credit Agreement. The Forbearance Agreement and the Credit
Agreement and the other Fundamental Documents shall continue in full force and
effect in accordance with the provisions thereof on the date hereof and are
hereby ratified and affirmed. As used in the Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and
words of similar import, shall, unless the context otherwise requires, mean the
Credit Agreement as modified by the Forbearance Agreement (including this
Amendment). As used in the Forbearance Agreement, the terms “Agreement”, “this
Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and words of similar
import, shall, unless the context otherwise requires, mean the Forbearance
Agreement as modified by this Amendment.
     12. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     13. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic photocopy (e.g., “.pdf”) shall be effective as delivery of a manually
executed counterpart hereof.
     14. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.
     15. Public/Private Information. Each of the Lenders acknowledges that
information furnished to it pursuant to this Amendment may include material
non-public information concerning the Borrower and its related parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including federal and state securities laws. All such
information, including requests for waivers and amendments, furnished by the
Borrower pursuant to, or in the course of administering, this Amendment, will be
syndicate-level information, which may contain material

7



--------------------------------------------------------------------------------



 



non-public information about the Borrower and its related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Agent that it has identified in its “Administrative Questionnaire” a credit
contact who may receive information that may contain material non-public
Information in accordance with its compliance procedures and applicable law.
[Signature Pages Follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

            BORROWER:

RHI ENTERTAINMENT, LLC
        By:   /s/ William J. Aliber       Name:   William J. Aliber      
Title:   Chief Financial Officer    

            PARENT:

RHI ENTERTAINMENT HOLDINGS II, LLC
        By:   /s/ William J. Aliber       Name:   William J. Aliber      
Title:   Chief Financial Officer    

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

RHI ENTERTAINMENT DISTRIBUTION, LLC
        By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec. V.P., General Counsel
& Secretary     

            RHI ENTERTAINMENT PRODUCTIONS, LLC
        By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec. V.P., General Counsel
& Secretary     

            LIBRARY STORAGE, INC.
        By:   /s/ Michael Scarpelli         Name:   Michael Scarpelli       
Title:   President & Secretary     

            RHI INTERNATIONAL DISTRIBUTION, INC.
        By:   /s/ Michael Scarpelli         Name:   Michael Scarpelli       
Title:   Vice President & Treasurer     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

JPMORGAN CHASE BANK, N.A., individually
and as Agent
        By:   /s/ Patricia S. Carpen         Name:   Patricia S. Carpen       
Title:   Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            Bank of America, NA,
as Lender
        By:   /s/ David Maiorella         Name:   David Maiorella       
Title:   Senior Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            Royal Bank of Scotland PLC,
as Lender
        By:   /s/ Thomas Brady         Name:   Thomas Brady        Title:  
Senior Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            BNP Paribas,
as Lender
        By:   /s/ Barbara Eppolito         BARBARA EPPOLITO        DIRECTOR     
        By:   /s/ Yung Wu         Yung Wu        Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender
        By:   /s/ David Acosta         Name:   David Acosta        Title:  
Senior Vice President     

            By:   /s/ Michael Paul         Name:   Michael Paul        Title:  
Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            California Bank & Trust,
as Lender
        By:   /s/ Leslie Reuter         Name:   Leslie Reuter        Title:  
Senior Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            Manufacturers Bank
as Lender
        By:   /s/ Maureen Kelly         Name:   Maureen Kelly        Title:  
Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            JPMorgan Chase Bank, N.A.,
as Lender Counterparty
        By:   /s/ Patricia S. Carpen         Name:   Patricia S. Carpen       
Title:   Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender Counterparty
        By:   /s/ Roger Heintzelman         Name:   Roger Heintzelman       
Title:   Principal     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            The Royal Bank of Scotland PLC,
as Lender Counterparty
        By:   /s/ Thomas Brady         Name:   Thomas Brady        Title:  
Senior Vice President     

Signature Page to Amendment No. 1 to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Specified Defaults

1.   Any Default or Event of Default arising under Section 2.10(e) of the Credit
Agreement. [Borrowing Base non-compliance]   2.   Any Default or Event of
Default arising under 7(c) of the Credit Agreement [Failure to pay other
non-principal monetary Obligations] as a result of a failure to pay any
Termination Amount or failure to pay any interest on any such Termination
Amount.   3.   Any Default or Event of Default arising under Section 6.18 of the
Credit Agreement [Covenant against modifications to material contracts that are
materially adverse to the Lenders] as a result of having caused certain
receivables from Crown Media to become Post-12/31/09 Crown Receivables.   4.  
Any Default or Event of Default arising solely as a result of the existence of
the Base Cash Flow Schedule or any rolling 13-week update relating thereto or
arising under Section 7(g) of the Credit Agreement as a result of the
implementation thereof.   5.   Any Default or Event of Default arising under
Section 6.14 of the Credit Agreement. [Minimum Consolidated Net Worth]   6.  
Any Default or Event of Default arising under Section 6.21 of the Credit
Agreement. [Coverage Ratio]   7.   Any Default or Event of Default arising under
Section 5.1(c) of the Credit Agreement as a result of a failure to deliver a
Borrowing Base Certificate at any time on or prior to the date of this Amendment
through the date, if any, that the Agent reinstates the requirements of
Section 5.1(c) of the Credit Agreement in accordance with Section 5(d) of this
Amendment.   8.   Any Default or Event of Default arising under Section 7(g) of
the Credit Agreement as a result of a failure of the Borrower and the Guarantors
to pay interest when due on the Second Lien Facility.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Deposit Accounts

                                                                  Account      
                          Control                     Balance as of      
Agreement Depository   Account   Credit           January 14, 2010   Nature of  
(“yes” or Institution   Name   Party?   Account Number   (in $US)   Account  
“no”)
JP Morgan Chase
  RHI
Entertainment LLC   Yes   304-671096     10,000     Petty Cash   No
 
                               
JP Morgan Chase
  RHI International Distribution Inc.   Yes     304-689211       —    
Collection
Account   No
 
                               
JP Morgan Chase
  RHI International Distribution Inc.   Yes     304-689254       2,679,145    
Operating
Account   No
 
                               
JP Morgan Chase
  RHI
Entertainment LLC   Yes     314-006591       20,665,500     Operating
Account   No
 
                               
JP Morgan Chase
  RHI
Entertainment LLC   Yes     323-410537       119,409     Insurance / FSA
Account   No
 
                               
JP Morgan Chase
  RHI
Entertainment LLC   Yes     323-047165       690,709     Payroll Account   No
 
                               
JP Morgan Chase
  RHI
Entertainment LLC   Yes     324-330332       —     Collection Account   No
 
                               
JP Morgan Chase
  RHI
Entertainment
Distribution LLC   Yes     304-959251       —     Collection Account   No
 
                               
JP Morgan Chase
  RHI International Distribution Inc.   Yes     601-893506       —     Checking
Account   No
 
                               
JP Morgan Chase
  RHI
Entertainment LLC   Yes     615-536158       —     Checking Account   No

2



--------------------------------------------------------------------------------



 



                                                                  Account      
                          Control                     Balance as of      
Agreement Depository   Account   Credit           January 14, 2010   Nature of  
(“yes” or Institution   Name   Party?   Account Number   (in $US)   Account  
“no”)
JP Morgan Chase
  RHI
Entertainment
Productions LLC   Yes   758-683403     —     Collection Account   No
 
                               
JP Morgan Chase
  Library
Storage Inc   Yes     799-760657       —     Checking Account   No
 
                               
JP Morgan Chase
  Library
Storage Inc   Yes     799-760632       8,431     Operating Account   No
 
                               
American
Express
  RHI
Entertainment LLC   No     001-011150-8       400,000     CD Account   No
 
                               
Israel
Discount Bank
  RHI
Entertainment LLC   Yes     03-49130       250,118     Operating Account   Yes
 
                               
California
Bank & Trust
  RHI
Entertainment LLC   Yes     324-0329751       9,469     Operating Account   Yes
 
                               
Barclays Bank
  RHI
Entertainment Ltd   No     30403261       54,707     Operating Account   No
 
                               
Commonwealth Bank of Australia
  RHI
Entertainment
Australia Pty Ltd   No     062-438-1009-6303       32,447     Operating Account
  No
 
                               
Barclays Bank
  RHI
Entertainment Ltd   No     80374636       166     Production Account   No
 
                               
HVB Hungarian
Bank
  DTS
Productions Ltd   No     10918000000000
367110017       —     Production Account   No
 
                               
HVB Hungarian
Bank
  DTS
Productions Ltd   No     109180010000000
367110024       —     Production Account   No
 
                               
Barclays Bank
  SFR Ltd   No     60655376       —     Production Account   No
 
                               
Barclays Bank
  SFR Ltd   No     40047678       4,498     Production Account   No
 
                               
Barclays Bank
  SFR Ltd   No     68372755       —     Production Account   No
 
                               
Barclays Bank
  SFR Ltd   No     86918211       472     Production Account   No
 
                               
HVB Hungarian
Bank
  RHI
Entertainment Kft   No     1091 8001 00000003
68110027       —     Production Account   No
 
                               
HVB Hungarian
Bank
  RHI
Entertainment Kft   No     1091 8001
00000003
68110010       —     Production Account   No

3



--------------------------------------------------------------------------------



 



                                                                  Account      
                          Control                     Balance as of      
Agreement Depository   Account   Credit           January 14, 2010   Nature of  
(“yes” or Institution   Name   Party?   Account Number   (in $US)   Account  
“no”)
Royal Bank of Scotland
  RHI
Entertainment LLC   Yes     10154958       —     Production Account   No
 
                               
JPMorgan Chase
  NGP Holding   No     323-317-014       —     Production Account   No

4



--------------------------------------------------------------------------------



 



SCHEDULE 3
Per-Subsidiary Breakdown of Gross Asset Values of Non-Credit Party Subsidiaries

                              Gross asset value               as of January 14,
              2010 (in $US)   Entity   Credit Party?     (000’s)  
Metropolitan Productions, Inc
  No     —  
Don Quixote, Inc
  No     —  
HE PRO Tunes, Inc.
  No     —  
HEP Music, Inc.
  No     —  
HEP SS Music, Inc
  No     —  
SLB Productions, Inc
  No     —  
RHI Entertainment Australia Pty. Ltd.
  No     61  
Southern Whale Pty Ltd
  No     —  
Wayzgoose Concerts Services BV
  No     —  
RHI Entertainment Ltd
  No     526  
RHI Entertainment Kft
  No     —  
NGP Holding Inc
  No     —  
HEGOA Inc.
  No     —  
Independent Projects, Inc.
  No     —  
HEDAUS Pty Limited
  No     —  
DTS Productions Limited
  No     —  
Thistle Management Ltd
  No     —  
SFR Limited
  No     5  
 
               
Total Asset Value
  $ 592  

5